IN THE
                           TENTH COURT OF APPEALS

                                No. 10-08-00277-CR

MARK GASS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 07-149-CR


                           MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a);

Crawford v. State, 226 S.W.3d 688, 688 (Tex. App.—Waco 2007, no pet.) (per curiam). We

have not issued a decision in this appeal. Appellant personally signed the motion. The

Clerk of this Court has sent a duplicate copy to the trial court clerk. Id. Accordingly,

the appeal is dismissed.



                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 28, 2009
Do not publish
[CR25]




Gass v. State                                  Page 2